Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a compactor wheel assembly, classified in 301/43 (combination)
II. Claims 10-20, drawn to a wireguard, classified in 404/124 (subcombination)
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires a gusset member including a tab at least partially disposed in a notch on top of a ledge.  The subcombination has separate utility such as a tire retaining ring or rim locking ring.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, the combination claim is directed to compact wheel assemblies while the subcombination claim is merely directed to a segmented annular ring.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with KURT FUGMAN on 5/4/21 a provisional election was made without traverse to prosecute the invention of the subcombination (wire guard), claims 11-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because it is not clear if “a rearwardly extending tab” as recited in line 4 is the same tab set forth in lines 6-7 or separate and apart therefrom. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 0915304 to Midgley.

Regarding claim 10, Midgley discloses a wireguard subassembly comprising: a first circumferential segment 4 defining a proximate end (axially outer end with 6) including a ledge at least partially defining a notch 7; a second circumferential segment (next consecutive 4) defining a distal end (axially inner end of 4) disposed adjacent the proximate end of the first circumferential segment (as evident from Fig. 1); and a gusset member 8 including a tab 8’ at least partially disposed in the notch on top of the ledge (as evident from Fig. 1).

Regarding claim 11, Midgley discloses the wireguard subassembly of claim 10 wherein the distal end lacks a notch (as evident from Fig. 1).

Regarding claim 12, Midgley discloses the wireguard subassembly of claim 10 wherein the first circumferential segment defines a top circumferential surface (i.e. the top of 6) and the notch extends downwardly from the top circumferential surface (as evident from Fig. 1).

Regarding claim 13, Midgley discloses the wireguard subassembly of claim 10 wherein the gusset member defines a bottom notch that is configured to receive the ledge of the first circumferential segment (as evident from Fig. 1).

Regarding claim 14, Midgley discloses the wireguard subassembly of claim 13 wherein the gusset member includes an abutment surface (i.e. the radially extending axially inner face of 8) that at least partially defines the bottom notch (as evident from Fig. 1).

Regarding claim 15, Midgley discloses the wireguard subassembly of claim 10 wherein the second circumferential segment is spaced circumferentially away from the first circumferential segment (as evident from Fig. 1, the first and second are consecutive segments of 4).

Regarding claim 16, Midgley discloses the wireguard subassembly of claim 15 wherein the first and the second circumferential segments contact the tab (as evident from Fig. 1).

Regarding claim 19, Midgley discloses a wireguard kit comprising: a plurality of identically configured gusset members 4, each gusset member including a top free surface (top of 4), a bottom attachment surface (bottom of 4), a rear surface (axially outer), and a rearwardly extending tab 6; and a plurality of identically configured circumferential segments 8, each circumferential segment defining a notch (receiving space for 6) configured to receive a rearwardly extending tab 6 (as evident from Fig. 1).

Regarding claim 20, Midgley discloses the wireguard kit of claim 19 wherein each notch is a top notch (top of 6) and each tab is a top tab (top of 4)(as evident from Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Midgley in view of U.S. Patent 4,116,489 to Walther.
Regarding claims 17 and 18, Gibbins discloses the wireguard subassembly of claim 16 but does not disclose welds connecting 8 to 4. Walther discloses cooperating annular retaining rings that may be welded together (see Fig. 2, weld 49). It would have been obvious to one of ordinary skill in the art to weld 4 and 8 together as recited (wherein in and outside of the notch is merely relative to the radial depth of the notch) with the motivation of providing a redundant fastening means to prevent an inadvertent detachment of the retaining rings. comprising a first fillet weld disposed in the notch attaching the tab to the first circumferential segment, a second fillet weld disposed in the notch, attaching the tab to the second circumferential segment.

Related prior art: US 5769507 to Brockway discloses a wire guard ring supported on a drum by gussets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617